



Exhibit 10.60






ALIMERA SCIENCES, INC.


2019 OMNIBUS INCENTIVE PLAN




ARTICLE I


PURPOSE


Alimera Sciences, Inc. (the “Company”) has established the Alimera Sciences,
Inc. 2019 Omnibus Incentive Plan (the “Plan”) to attract, retain and motivate
directors, officers, employees and consultants of the Company and its
Subsidiaries who are or will be responsible for or contribute to the management,
growth or profitability of the business of the Company and its Subsidiaries by
enabling such individuals to participate in the future success and growth of the
Company and to associate their interests with those of the Company and its
stockholders.


ARTICLE II


DEFINITIONS


“Agreement” means a written agreement, including an agreement in electronic form
(including any amendment or supplement thereto), between the Company and a
Participant specifying the terms and conditions of an Award issued to such
Participant.


“Applicable Exchange” means the Nasdaq Global Market or such other securities
exchange as may at the applicable time be the principal market for the Common
Stock.


“Award” means, individually or collectively, any Incentive Stock Option,
Non-Qualified Stock Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award, Cash Award or Other Stock-Based Award granted
pursuant to the terms of this Plan.


“Board” means the board of directors of the Company.


“Cash Award” has the meaning set forth in Article IX of this Plan.


“Cause” means, unless otherwise provided in an Agreement, (x) “Cause” as defined
in any Individual Agreement to which the Participant is a party, or (y) if there
is no such Individual Agreement or if it does not define Cause:


(a)the Participant’s failure to perform his or her responsibilities and duties
or failure to comply with policies, standards and/or regulations of the Company
or its Subsidiaries;


(b)the commission of an act by the Participant constituting dishonesty or fraud
in connection with the Participant’s employment with the Company or its
Subsidiaries;


(c)the Participant’s being arrested, indicted, or charged with a misdemeanor
(other than a minor offense that does not reflect or impact upon the Company or
its Subsidiaries) or felony;


(d)the Participant’s habitual absenteeism;


(e)the Participant is determined to have been on the job while under the
influence of alcohol, unauthorized or illegal drugs (under federal or state
law), prescription drugs that have not been prescribed for the Participant, or
other substances that have the potential to impair the Participant’s judgment or
performance;




1









--------------------------------------------------------------------------------




(f)the commission of an act by the Participant involving gross negligence or
moral turpitude that brings or could bring the Company or its Subsidiaries into
public disrepute or disgrace or causes material harm to any customer relations,
operations or business prospects of the Company or its Subsidiaries;


(g)the Participant bringing firearms or weapons into the workplace;


(h)the Participant’s engagement in conduct that is in material contravention of
any federal, state or local law or ordinance other than a minor offense that
does not reflect or impact upon the Company or its Subsidiaries;


(i)the Participant’s engagement in conduct that is, in the view of the
Committee, unbecoming to or inconsistent with the Participant’s duties and
responsibilities;


(j)the Participant engaging in sexual or any other form of illegal harassment or
discrimination; or


(k)the Participant’s breach or threatened breach of any of restrictive covenants
set forth in a plan, agreement or arrangement of the Company or its Subsidiaries
that is applicable to the Participant.


Notwithstanding the general rule of Section 3.3, following a Change in Control,
any determination by the Committee as to whether “Cause” exists shall be subject
to de novo review.


“Change in Control” means the occurrence of the following, unless otherwise
provided in an Agreement:


(a)any “person” as such term is used in Sections 13(d) and 14(d) of the Exchange
Act (other than (i) the Company, (ii) any Subsidiary, (iii) any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or of
any Subsidiary, or (iv) any company owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company), is or becomes the “beneficial owner” (as
defined in Section 13(d) of the Exchange Act), together with all Affiliates and
Associates (as such terms are used in Rule 12b-2 of the General Rules and
Regulations under the Exchange Act) of such person, directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the
combined voting power of the Company’s then outstanding securities;


(b)the consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
Subsidiaries or sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (a “Business Combination”), in
each case, unless, following such Business Combination: (i) all or substantially
all of the individuals and entities who were the beneficial owners of the
Company’s outstanding voting securities immediately prior to such Business
Combination beneficially own, directly or indirectly, at least fifty (50%) of
the combined voting power of the voting securities of the entity resulting from
such Business Combination (including an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the Company’s outstanding voting securities; (ii) a “person” as
such term is used in Sections 13(d) and 14(d) of the Exchange Act (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, more than thirty percent
(30%) of the combined voting power of the then outstanding voting securities of
such entity, except to the extent that such ownership existed prior to the
Business Combination; and (iii) at least a majority of the members of the board
of directors (or, for a noncorporate entity, equivalent body or committee) of
the entity resulting from such Business Combination were members of the Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination;


(c)during any period of two consecutive years (not including any period prior to
the Effective Date of this Plan), individuals who at the beginning of such
period constitute the Board, and any new director (other than a director
designated by a person who has conducted or threatened a proxy contest, or has
entered into an agreement with the Company to effect a transaction described in
clause (a), (b) or (d) of this


2









--------------------------------------------------------------------------------




definition) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3rds) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority thereof; or


(d)the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto, the Treasury Regulations thereunder and other
relevant interpretive guidance issued by the Internal Revenue Service or the
Treasury Department. Reference to any specific section of the Code shall be
deemed to include such regulations and guidance, as well as any successor
provision of the Code.


“Committee” means the compensation committee of the Board or such other
committee of the Board as it may designate.


“Common Stock” means the common stock, $.01 par value per share, of the Company.


“Company” has the meaning set forth in Article I of this Plan.


“Date of Grant” means (a) the date on which the Committee by resolution selects
an Eligible Individual to receive a grant of an Award and determines the number
of Shares, or the formula for earning a number of Shares, to be subject to such
Award or the cash amount subject to such Award, or (b) such later date as the
Committee shall provide in such resolution.


“Director Programs” has the meaning set forth in Article V of this Plan.


“Disaffiliation” means a Subsidiary’s ceasing to be a Subsidiary for any reason
(including as a result of a public offering, or a spinoff or sale by the
Company, of the stock of the Subsidiary) or a sale of a division of the Company.


“Eligible Individuals” means directors, officers, employees and consultants of
the Company or any of its Subsidiaries.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Exercise Price” means the price per share for Common Stock that may be
purchased upon the exercise of an Option or the price at which an SAR may be
exercised; provided, however, that the Exercise Price per share may not be less
than the Fair Market Value of the Common Stock that may be purchased on the Date
of Grant.


“Fair Market Value” means, except as otherwise determined by the Committee, the
closing sales price of a Share on the Applicable Exchange on the measurement
date, or, if Shares were not traded on the Applicable Exchange on such
measurement date, then on the next preceding date on which Shares were traded on
the Applicable Exchange, as reported by such source as the Committee may select.
If there is no regular public trading market for Shares, the Fair Market Value
of a Share shall be determined by the Committee in good faith and, to the extent
applicable, such determination shall be made in a manner that satisfies Sections
409A and 422(c)(1) of the Code


“Full-Value Award” means any Award other than an Option or SAR.


“Good Reason” means, unless otherwise provided in an Agreement, (x) “Good
Reason” as defined in any Individual Agreement to which the Participant is a
party, or (y) if there is no such Individual Agreement or if it does not define
Good Reason: without the Participant’s express written consent the occurrence of
any of the following circumstances unless such circumstances are fully corrected
within thirty (30) days after the Participant notifies the Company in writing of
the existence of such circumstances as hereinafter provided:




3









--------------------------------------------------------------------------------




(a)A material diminution in the Participant’s authority, duties, or
responsibilities immediately prior to such diminution;


(b)A material diminution in the budget (if any) over which the Participant
retains authority;


(c)A material diminution in the Participant’s base salary as in effect
immediately prior to the Change in Control or as it may be increased from time
to time, except for across-the-board salary reductions for similarly situated
management personnel of the Company and its Subsidiaries;


(d)The Company requiring the Participant to be based more than fifty (50) miles
from the Participant’s last assigned area of responsibility, except for required
travel on Company business; or


(e)Any action or inaction that constitutes a material breach by the Company or
its Subsidiaries of an agreement between the Participant and the Company or its
Subsidiaries.


The Participant shall notify the Company in writing that the Participant
believes that one or more of the circumstances described above exists, and of
the Participant’s intention to effect a Termination of Service for Good Reason
as a result thereof, within ninety (90) days of the time that the Participant
gains knowledge of such circumstances. The Participant shall not effect such
Termination of Service until thirty (30) days after the Participant delivers the
notice described in the preceding sentence, and the Participant may do so only
if the Company and its Subsidiaries have not corrected in all material respects
the circumstances described in such notice.


“Incentive Stock Option” means an Option that is intended to qualify as an
“incentive stock option” under Section 422 of the Code.


“Individual Agreement” means an employment, consulting or similar agreement
between a Participant and the Company or its Subsidiaries. If a Participant is
party to both an employment agreement and a change in control agreement, the
employment agreement shall be the relevant “Individual Agreement” prior to a
Change in Control, and, the change in control agreement shall be the relevant
“Individual Agreement” after a Change in Control.


“Non-Qualified Stock Option” means an Option other than an Incentive Stock
Option.


“Option” means an instrument that entitles the holder to purchase from the
Company a stated number of Shares at a designated Exercise Price.


“Other Stock-Based Award” means Awards of Common Stock and other Awards that are
valued in whole or in part by reference to, or are otherwise based upon, Common
Stock, including unrestricted stock, dividend equivalents, and convertible
debentures.


“Participant” means an Eligible Individual who has received an Award.


“Performance Goals” means the performance goals established by the Committee in
connection with the grant of Awards. Such goals may be based on the attainment
of specified levels of one or more of the following measures (or such other
measures as may be determined by the Committee): stock price; revenue; earnings
(including earnings before taxes, earnings before interest and taxes or earnings
before interest, taxes, depreciation and amortization); earnings per share;
total stockholder return; operating earnings per share; return on equity; return
on assets or operating assets; liquidity; market share; objective customer
service measures or indices; economic value added; stockholder value added;
embedded value added; pre- or after-tax income; net income; cash flow (before or
after dividends); cash flow per share (before or after dividends); gross margin;
return on capital (including return on total capital or return on invested
capital); cash flow return on investment; cost control; overhead; gross profit;
operating profit; cash generation; unit volume; assets; asset quality; cost
saving levels; regulatory compliance or achievement of regulatory approvals;
achievement of balance sheet or income statement objectives; improvements in
capital structure; budget comparisons or strategic business objectives,
consisting of one or more objectives based on meeting specific cost targets,
business expansion goals and goals relating to acquisitions or divestitures; in
each case with respect to the Company or any one or more Subsidiaries,
divisions, business units or


4









--------------------------------------------------------------------------------




business segments thereof, either in absolute terms or relative to the
performance of one or more other companies (including an index covering multiple
companies).


“Plan” means the Alimera Sciences, Inc. 2019 Omnibus Incentive Plan.


“Prior Plans” means the Alimera Sciences, Inc. 2010 Equity Incentive Plan, the
Alimera Sciences, Inc. 2004 Incentive Stock Plan and the Alimera Sciences, Inc.
2005 Incentive Stock Plan, each as amended.


“Restricted Stock” means an Award granted pursuant to Article VII of this Plan.


“Restricted Stock Unit” has the meaning set forth in Article VIII of this Plan.


“Rule 16b-3” means Rule 16b-3, as promulgated by the Securities and Exchange
Commission under Section 16(b) of the Exchange Act, or any successor rule or
regulation.


“SAR” means a stock appreciation right that entitles the Participant to receive,
in cash, Common Stock or a combination thereof, value equal to (or otherwise
based on) the difference between (i) the Fair Market Value of a specified number
of Shares at the time of exercise, and (ii) the Exercise Price for such shares
as established by the Committee.


“Share” means a share of Common Stock.


“Subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity during any period in which at least a fifty
(50%) voting or profits interest is owned, directly or indirectly, by the
Company or any successor to the Company.


“Term” has the meaning set forth in Section 6.5 of this Plan.


“Termination of Service” means the termination of the applicable Participant’s
employment with, or performance of services for, the Company and any of its
Subsidiaries. Unless otherwise determined by the Committee, (a) if a
Participant’s employment with the Company and its Subsidiaries terminates but
such Participant continues to provide services to the Company and its
Subsidiaries in a non-employee capacity, such change in status shall not be
deemed a Termination of Service and (b) a Participant employed by, or performing
services for, a Subsidiary or a division of the Company and its Subsidiaries
shall also be deemed to incur a Termination of Service if, as a result of a
Disaffiliation, such Subsidiary or division ceases to be a Subsidiary or
division, as the case may be, and the Participant does not immediately
thereafter become an employee of, or service provider for, the Company or
another Subsidiary. Temporary absences from employment because of illness,
vacation or leave of absence and transfers among the Company and its
Subsidiaries shall not be considered Terminations of Service. Notwithstanding
the foregoing provisions of this definition, with respect to any Award that
constitutes “nonqualified deferred compensation” subject to Section 409A of the
Code, a Participant shall not be considered to have experienced a “Termination
of Service” unless the Participant has experienced a “separation from service”
within the meaning of Section 409A of the Code and Treasury Regulation Section
1.409A-1(h) (a “Separation from Service”).


ARTICLE III


ADMINISTRATION


3.1    Committee. This Plan shall be administered by the Committee, which shall
be composed of not fewer than two directors, and shall be appointed by and serve
at the pleasure of the Board. Subject to the terms and conditions of this Plan,
the Committee shall have absolute authority to grant Awards to Eligible
Individuals pursuant to the terms of this Plan. Among other things, the
Committee shall have the authority, subject to the terms of this Plan, to take
the following actions:


(a)select the Eligible Individuals who shall receive Awards;




5









--------------------------------------------------------------------------------




(b)determine the number of Shares to be covered by each Award or the amount of
cash or other property subject to an Award not denominated in Shares;


(c)approve the form of any Agreement and determine the terms and conditions of
any Award made hereunder, including the Exercise Price, any vesting conditions,
restrictions or limitations and any vesting acceleration, based on such factors
as the Committee shall determine;


(d)modify, amend or adjust the terms and conditions (including any Performance
Goals) of any Award;


(e)determine to what extent and under what circumstances Shares, cash or other
property payable with respect to an Award shall be deferred;


(f)determine under what circumstances an Award may be settled in cash, Shares,
other property or a combination of the foregoing;


(g)adopt, alter and repeal such administrative rules, guidelines and practices
governing this Plan as it shall from time to time deem advisable;


(h)establish any “blackout” period that the Committee in its sole discretion
deems necessary or advisable;


(i)interpret the terms and provisions of this Plan and any Award issued under
this Plan (and any Agreement relating thereto);


(j)decide all other matters that must be determined in connection with an Award;
and


(k)otherwise administer this Plan.


3.2    Procedures.


(a)The Committee may act only by a majority of its members then in office,
except that the Committee may, to the extent not prohibited by applicable law or
the listing standards of the Applicable Exchange, allocate all or any portion of
its responsibilities and powers to any one or more of its members and may
delegate all or any part of its responsibilities and powers to any person or
persons selected by it; provided that (i) any resolution of the Committee
authorizing such person(s) must specify the total number of Shares subject to
Awards that such person(s) may grant and the specific responsibilities and/or
powers so delegated and (ii) the Committee may not authorize any person to
designate himself or herself as the recipient of an Award. The Committee may
revoke any such allocation or delegation at any time.


(b)The full Board may exercise any authority granted to the Committee. To the
extent that any permitted action taken by the Board conflicts with action taken
by the Committee, the Board action shall control.


3.3    Discretion of the Committee. Any determination made by the Committee with
respect to any Award shall be made in the sole discretion of the Committee at
the time of the Award or, unless in contravention of any express term of this
Plan, at any time thereafter. All decisions made by the Committee pursuant to
the provisions of this Plan shall be binding and conclusive on all persons,
including the Company, the Participants and Eligible Individuals. Any
determination made by the Committee or pursuant to delegated authority under the
provisions of this Plan, including conditions for grant or vesting and the
adjustment of Awards pursuant to Article XI, need not be the same for each
Participant.


3.4    Section 16(b). The provisions of this Plan are intended to ensure that no
transaction under this Plan is subject to (and not exempt from) the short-swing
recovery rules of Section 16(b) of the Exchange Act (“Section 16(b)”).
Accordingly, the composition of the Committee shall be subject to such
limitations as the Board deems appropriate to permit transactions pursuant to
this Plan to be exempt (pursuant to Rule 16b-3 promulgated


6









--------------------------------------------------------------------------------




under the Exchange Act) from Section 16(b), and no delegation of authority by
the Committee shall be permitted if such delegation would cause any such
transaction to be subject to (and not exempt from) Section 16(b).


ARTICLE IV


GENERAL TERMS OF AWARDS


4.1    Eligibility. Any Eligible Individual may receive one or more Awards as
determined by the Committee.


4.2    Awards. Each Award shall be subject to such conditions, restrictions and
contingencies as the Committee shall determine. The Committee shall specify the
number of Shares subject to each Award and the Exercise Price (if applicable).
All Awards granted under this Plan shall be evidenced by Agreements, which shall
be subject to applicable provisions of this Plan and to such other provisions as
the Committee may adopt. The effectiveness of an Award shall be subject to the
Agreement’s being signed by the Company and the Participant receiving the Award
unless otherwise provided in the Agreement. Agreements may be amended only in
accordance with Section 12.3.


4.3    Nontransferability. In addition to any other restrictions set forth in
this Plan or imposed by the Committee, all Awards shall be nontransferable
except by will or by the laws of descent and distribution. At the discretion of
the Committee, an Award may be forfeited immediately upon the Award becoming
subject to any obligation or liability of the Participant or to any lien, charge
or encumbrance.


4.4    Compliance with Law and Approval of Regulatory Bodies. No Award shall be
exercisable, no Common Stock shall be issued, no certificates for Shares shall
be delivered and no payment shall be made under this Plan except in compliance
with all applicable Federal and state laws and regulations (including
withholding tax requirements) and the rules of any Applicable Exchange. The
Company may rely on an opinion of its counsel as to such compliance. Any share
certificate issued to evidence Common Stock for which an Award is exercised or
issued may bear such legends and statements as the Committee may deem advisable
to assure compliance with Federal and state laws and regulations. No Award shall
be exercisable (to the extent applicable), no Common Stock shall be issued, no
certificate for Shares shall be delivered, and no payment shall be made under
this Plan until the Company has obtained such consent or approval as the
Committee may deem advisable from regulatory bodies having jurisdiction over
such matters.


ARTICLE V


SHARES SUBJECT TO PLAN; OTHER LIMITS


5.1    Plan Maximums. Subject to adjustment as provided in Section 5.3 and
Article XI, the total number of Shares available for delivery pursuant to Awards
granted under this Plan is 7,500,000. Delivery of Shares pursuant to an Award
shall reduce the number of Shares available for delivery pursuant to Awards
under this Plan by one Share for each such Share delivered. The maximum number
of Shares that may be granted pursuant to Options intended to be Incentive Stock
Options shall be 7,500,000 Shares. From and following the Effective Date, no new
awards may be granted under the Prior Plans, it being understood that (a) awards
outstanding under any such Prior Plans as of the Effective Date shall remain in
full force and effect under such plans according to their respective terms; (b)
to the extent that any such award is forfeited, terminates, expires or lapses
without being exercised (to the extent applicable), or is settled for cash, the
Shares subject to such award not delivered as a result thereof shall not be
available for Awards under this Plan; (c) any Shares that would otherwise be
available for awards under any such Prior Plans as of the Effective Date, and
any Shares that would otherwise be made available in the future for awards under
any such Prior Plans under any “evergreen” provision of any such plans, shall
not be available or reserved for such use; and (d) dividend equivalents may
continue to be issued under such Prior Plans in respect of awards granted
thereunder that are outstanding as of the Effective Date.


5.2    Director Limit. Notwithstanding any provisions to the contrary in this
Plan, in any other incentive compensation plan of the Company or any of its
Subsidiaries, or any other compensatory policy or program of the Company
applicable to its non-employee directors (collectively, the “Director
Programs”), the aggregate grant date


7









--------------------------------------------------------------------------------




fair value (computed as of the date of grant in accordance with applicable
financial accounting rules) of all awards plus the total cash retainers and
other payments granted under the Director Programs to any individual,
non-employee director for any single calendar year beginning on or after January
1, 2019 shall not exceed $400,000; provided, however, that the limitation
described in this sentence shall be determined without regard to grants of
awards under the Director Programs paid to a non-employee director during any
period in which such individual was an employee or consultant (other than grants
of awards paid for service in their capacity as a non-employee director). For
the avoidance of doubt, (a) any compensation that is deferred shall be counted
toward this limit for the year in which it was first earned, and not when paid
or settled if later; and (b) any severance and other payments such as consulting
fees paid to a non-employee director for such director’s prior or current
service to the Company or any Subsidiary other than serving as a director shall
not be deemed to be payments granted or made under the Director Programs and
therefore shall not be taken into account in applying the $400,000 limit
provided above.


5.3    Rules for Calculating Shares Delivered. To the extent that any Award is
forfeited, terminates, expires or lapses instead of being exercised, or if any
Award is settled for cash, the Shares subject to such Award not delivered as a
result thereof shall again be available for issuance in connection with other
Awards under this Plan. For the avoidance of doubt, to the extent that any
Shares subject to an award under the Prior Plans are forfeited, terminate,
expire or lapse without being exercised (to the extent applicable), or are
settled for cash, the Shares subject to such award not delivered as a result
thereof shall not be available for Awards under this Plan. If the Exercise Price
of any Option or SAR and/or if the tax withholding obligations relating to any
Option or SAR are satisfied by delivering Shares (either actually or through
attestation) or withholding Shares relating to such Option or SAR, the gross
number of Shares subject to such Option or SAR shall nonetheless be deemed to
have been granted for purposes of the first sentence of Section 5.1. Shares
purchased on the open market with the proceeds of the exercise of an Option or
SAR shall not be available for issuance in connection with other Awards under
this Plan. Notwithstanding the foregoing, if the tax withholding obligations
relating to any Full-Value Award are satisfied by delivering Shares (either
actually or through attestation) or withholding Shares relating to such
Full-Value Award, such delivered or withheld Shares shall again be available for
issuance in connection with other Awards under this Plan.


5.4    Limitation on Dividend Reinvestment and Dividend Equivalents.
Reinvestment of dividends in additional Shares of Restricted Stock at the time
of any dividend payment, and the payment of Shares with respect to dividends to
Participants holding Awards of Restricted Stock Units, shall be permissible only
if sufficient Shares are available under this Article V for such reinvestment or
payment (taking into account then-outstanding Awards). If sufficient Shares are
not available for such reinvestment or payment, such reinvestment or payment
shall be made in the form of cash-settled Restricted Stock Units equal in number
to the Shares that would have been obtained by such payment or reinvestment.


ARTICLE VI


OPTIONS AND STOCK APPRECIATION RIGHTS


6.1    Grants. The Committee shall specify the number of Shares covered by the
Options or SARs and the Exercise Price thereof in the applicable Agreement. An
Option may be granted with or without a related SAR. An SAR may be granted with
or without a related Option.


6.2    Incentive Stock Options and Non-Qualified Stock Options. The Committee
shall designate at the time an Option is granted, and the applicable Agreement
shall indicate, whether the Option is intended to be treated as an Incentive
Stock Option or a Non-Qualified Stock Option. No Option that is intended to be
an Incentive Stock Option shall be invalid for failure to qualify as an
Incentive Stock Option under Section 422 of the Code, and any such Option that
fails to qualify as an Incentive Stock Option shall be treated as a
Non-Qualified Stock Option. For purposes of determining the applicability of
Section 422 of the Code, or in the event that the terms of any Option provide
that it may be exercised only during employment or within a specified period of
time after Termination of Service, the Committee may decide to what extent
leaves of absence for governmental or military service, illness, temporary
disability, or other reasons shall not be deemed interruptions of continuous
employment.


6.3    Additional Rules for Incentive Stock Options. Notwithstanding anything
contained herein to the contrary, no Option that is intended to qualify as an
Incentive Stock Option may be granted to an Eligible Individual


8









--------------------------------------------------------------------------------




who at the time of such grant owns stock possessing more than ten percent (10%)
of the total combined voting power of all classes of stock of the Company or of
any Subsidiary, unless at the time such Option is granted the Exercise Price is
at least one hundred ten percent (110%) of the Fair Market Value of a Share and
such Option by its terms is not exercisable after the expiration of five (5)
years from the date such Option is granted. In addition, the aggregate Fair
Market Value of the Shares (determined at the time the Option to acquire Shares
is granted) for which Incentive Stock Options are exercisable for the first time
by an optionee during any calendar year, under all of the incentive stock option
plans of the Company and of any Subsidiary, may not exceed $100,000. To the
extent an Option that by its terms was intended to be an Incentive Stock Option
exceeds this $100,000 limit, the portion of the Option in excess of such limit
shall be treated as a Non-Qualified Stock Option.


6.4    Vesting. The Committee may prescribe that a Participant’s rights in
Options or SARs shall be forfeitable or otherwise restricted for a period of
time and/or until certain financial performance objectives are satisfied as
determined by the Committee in its sole discretion and set forth in the
applicable Agreement.


6.5    Exercise. The period in which an Option or SAR may be exercised (the
“Term”) shall be determined by the Committee on the Date of Grant, but no Option
or SAR shall be exercisable after the expiration of ten (10) years from the Date
of Grant of such Option or SAR. Subject to the terms of this Plan, a vested
Option or SAR may be exercised, in whole or in part, at any time or during the
Term thereof in accordance with such requirements as the Committee shall
determine and as reflected in the corresponding Agreement; provided, however,
that an SAR that is related to an Option may be exercised only to the extent
that the related Option is exercisable and when the Fair Market Value per Share
exceeds the Exercise Price per Share of the related Option. A partial exercise
of an Option or SAR shall not affect the right of the Participant thereafter to
exercise the Option or SAR from time to time in accordance with this Plan and
the corresponding Agreement with respect to remaining Shares subject to the
Option or SAR. The exercise of an Option shall result in the termination of a
related SAR to the extent of the number of Shares with respect to which the
Option is exercised, and the exercise of an SAR shall result in the termination
of a related Option to the extent of the number of Shares with respect to which
the SAR is exercised.


6.6    Method of Exercise. Subject to the provisions of this Article VI, vested
Options and vested SARs may be exercised, in whole or in part, by giving written
notice of exercise to the Company specifying the number of Shares subject to the
Option or SAR to be purchased. In the case of the exercise of an Option, such
notice shall be accompanied by payment in full of the aggregate purchase price
(which shall equal the product of such number of Shares subject to such Options
multiplied by the applicable Exercise Price) by certified or bank check or such
other instrument or process as the Committee may permit in its sole discretion.
If approved by the Committee, payment in full or in part may be made as follows:


(a)In the form of unrestricted Shares (by delivery of such Shares or by
attestation) already owned by the Participant of the same class as the Common
Stock subject to the Option (based on the Fair Market Value of the Common Stock
on the date the Option is exercised); provided, however, that, in the case of an
Incentive Stock Option, the right to make a payment in the form of already owned
Shares may be authorized only at the time the Option is granted;


(b)To the extent permitted by applicable law, by delivering a properly executed
exercise notice to the Company, together with a copy of irrevocable instructions
to a broker to deliver promptly to the Company the amount of sale or loan
proceeds necessary to pay the aggregate Exercise Price, and any applicable
Federal, state, local or foreign withholding taxes; provided that, to facilitate
the foregoing, the Company may, to the extent permitted by applicable law, enter
into agreements for coordinated procedures with one or more brokerage firms; or


(c)By instructing the Company to withhold a number of unrestricted Shares having
a Fair Market Value (based on the Fair Market Value of the Common Stock on the
date the applicable Option is exercised) equal to the product of (i) the
Exercise Price multiplied by (ii) the number of Shares in respect of which the
Option shall have been exercised.


6.7    Delivery; Stockholder Rights. No Shares will be delivered pursuant to the
exercise of an Option until the Exercise Price therefor has been fully paid and
applicable taxes have been withheld. No Participant shall


9









--------------------------------------------------------------------------------




have any rights as a stockholder with respect to Shares subject to an Option or
an SAR until such Option or SAR is exercised and such Shares are issued.


6.8    Dividends and Dividend Equivalents. Dividends and dividend equivalents
shall not be paid or accrued on Options or SARs, provided that Stock Options and
SARs may be adjusted under certain circumstances in accordance with the terms of
Article X.


6.9    Prohibition on Repricing. In no event may any Option or SAR granted under
this Plan be amended, other than pursuant to Articles X or XI, to decrease the
Exercise Price thereof, be cancelled in exchange for cash or other Awards or in
conjunction with the grant of any new Option or SAR with a lower exercise price,
or otherwise be subject to any action that would be treated, under the
Applicable Exchange listing standards or for accounting purposes, as a
“repricing” of such Option or SAR, unless such amendment, cancellation or action
is approved by the Company’s stockholders.


ARTICLE VII


RESTRICTED STOCK


7.1    Nature of Award. Shares of Restricted Stock are actual Shares issued to a
Participant that are subject to vesting or forfeiture provisions and may be
awarded alone or in addition to other Awards granted under this Plan.


7.2    Book Entry Registration or Certificated Shares. Awards shall be evidenced
in such manner as the Committee may deem appropriate, including book-entry
registration or issuance of one or more stock certificates. Any certificate
issued in respect of Restricted Stock shall be registered in the name of such
Participant and shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to such Award, substantially in the
following form:


“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Alimera Sciences, Inc. 2019 Omnibus Incentive Plan and the applicable award
agreement, dated as of [insert date]. Copies of such plan and award agreement
are on file at the offices of Alimera Sciences, Inc., 6120 Windward Parkway,
Suite 290, Alpharetta, GA 30005.”


The Committee may require that the certificates evidencing such Shares be held
in custody by the Company until the restrictions thereon have lapsed and that,
as a condition of any Award of Restricted Stock, the applicable Participant
shall have delivered a stock power, endorsed in blank, relating to the Shares
subject to such Award.


7.3    Terms and Conditions. Restricted Stock shall be subject to the following
terms and conditions:


(a)Before or at the time of grant, the Committee shall condition (i) the vesting
of an Award of Restricted Stock upon the continued service of the applicable
Participant, or (ii) the grant or vesting of an Award of Restricted Stock upon
the attainment of Performance Goals or the attainment of Performance Goals and
the continued service of the applicable Participant.


(b)Subject to the provisions of this Plan and the applicable Agreement, during
the period, if any, set by the Committee, commencing with the Date of Grant of
such Restricted Stock Award for which such vesting restrictions apply (the
“Restriction Period”), and until the expiration of the Restriction Period, the
Participant shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber Shares of Restricted Stock.


7.4    Stockholder Rights. Except as otherwise provided in this Plan and the
applicable Agreement, prior to the time that Shares of Restricted Stock have
fully vested and become transferable, a Participant shall have all rights of a
stockholder with respect to such Shares of Restricted Stock, including the right
to receive dividends; provided, however, that dividends payable with respect to
Shares of Restricted Stock shall be subject to the same vesting conditions
applicable to such Shares and shall, if vested, be delivered or paid at the same
time as such Shares.




10









--------------------------------------------------------------------------------




ARTICLE VIII


RESTRICTED STOCK UNITS


8.1    Nature of Award. Restricted stock units and deferred share rights
(together, “Restricted Stock Units”) are awards denominated in Shares that will
be settled, subject to the terms and conditions of the Restricted Stock Units,
in an amount in cash, Shares or a combination of both, based upon the Fair
Market Value of a specified number of Shares.


8.2    Terms and Conditions. Restricted Stock Units shall be subject to the
following terms and conditions:


(a)Before or at the time of grant, the Committee shall condition (i) the vesting
of Restricted Stock Units upon the continued service of the applicable
Participant, or (ii) the grant or vesting of Restricted Stock Units upon the
attainment of Performance Goals or the attainment of Performance Goals and the
continued service of the applicable Participant. An Award of Restricted Stock
Units shall be settled as and when the Restricted Stock Units vest, or at a
later time specified by the Committee in the applicable Agreement, or, if the
Committee so permits, in accordance with an election of the Participant.


(b)Subject to the provisions of this Plan and the applicable Agreement, during
the Restriction Period, if any, set by the Committee, the Participant shall not
be permitted to sell, assign, transfer, pledge or otherwise encumber Restricted
Stock Units.


8.3    Stockholder Rights. A Participant who has received an Award of Restricted
Stock Units shall have no rights as a stockholder with respect to such
Restricted Stock Units. Subject to Section 5.4, the Committee may provide in an
applicable Agreement for dividend equivalents or the adjustment of an Award of
Restricted Stock Units to reflect deemed reinvestment in additional Restricted
Stock Units of the dividends that would be paid and distributions that would be
made with respect to the Award of Restricted Stock Units if it consisted of
actual Shares; provided, however, that dividend equivalents credited with
respect to any Award of Restricted Stock Units shall be subject to the same
vesting conditions applicable to such Award and shall, if vested, be delivered
or paid at the same time as such Award.


ARTICLE IX


OTHER STOCK-BASED AWARDS; CASH AWARDS


9.1    Other Stock-Based Awards. The Committee may grant to Eligible Individuals
Other Stock-Based Awards, either alone or in conjunction with other Awards
granted under this Plan.


9.2    Cash Awards. The Committee may grant to Eligible Individuals Awards that
are denominated and payable in cash (“Cash Awards”) in such amounts and subject
to such terms and conditions consistent with the terms of this Plan as the
Committee shall determine.


ARTICLE X


ADJUSTMENT UPON CHANGE IN COMMON STOCK


10.1    Corporate Transactions. In the event of a merger, consolidation,
acquisition of property or shares, stock rights offering, liquidation,
disposition for consideration of the Company’s direct or indirect ownership of a
Subsidiary (including by reason of a Disaffiliation), or similar event affecting
the Company or any of its Subsidiaries (each, a “Corporate Transaction”), the
Committee or the Board may in its discretion make such substitutions or
adjustments as it deems appropriate and equitable to (a) the aggregate number
and kind of Shares or other securities reserved for issuance and delivery under
this Plan; (b) the various maximum limitations set forth in Article V upon
certain types of Awards and upon the grants to individuals of certain types of
Awards; (c) the number and kind of Shares or other securities subject to
outstanding Awards; (d) the Performance Goals applicable to outstanding Awards;
and (e) the Exercise Price of outstanding Awards. In the event of a Corporate
Transaction,


11









--------------------------------------------------------------------------------




such adjustments may include (i) the cancellation of outstanding Awards in
exchange for payments of cash, property or a combination thereof having an
aggregate value equal to the value of such Awards, as determined by the
Committee in its sole discretion (it being understood that in the event of a
Corporate Transaction with respect to which stockholders of Common Stock receive
consideration other than publicly traded equity securities of the ultimate
surviving entity, any such determination by the Committee that the value of an
Option or SAR shall for this purpose be deemed to equal the excess, if any, of
the value of the consideration being paid for each Share pursuant to such
Corporate Transaction over the Exercise Price of such Option or SAR shall be
deemed conclusively valid); (ii) the substitution of other property (including
cash or other securities of the Company and securities of entities other than
the Company) for the Shares subject to outstanding Awards; and (iii) in
connection with any Disaffiliation, arranging for the assumption of Awards, or
replacement of Awards with new awards based on other property or other
securities (including other securities of the Company and securities of entities
other than the Company), by the affected Subsidiary or division or by the entity
that controls such Subsidiary or division following such Disaffiliation (as well
as any corresponding adjustments to Awards that remain based upon Company
securities).


10.2    Share Changes. In the event of a stock dividend, stock split, reverse
stock split, reorganization, share combination or recapitalization or similar
event affecting the capital structure of the Company, or a Disaffiliation,
separation or spinoff, in each case without consideration, or other
extraordinary dividend of cash or other property to the Company’s stockholders
(each, a “Share Change”), the Committee or the Board shall make such
substitutions or adjustments as it deems appropriate and equitable to (a) the
aggregate number and kind of Shares or other securities reserved for issuance
and delivery under this Plan; (b) the various maximum limitations set forth in
Article V upon certain types of Awards and upon the grants to individuals of
certain types of Awards; (c) the number and kind of Shares or other securities
subject to outstanding Awards; (d) the Performance Goals applicable to
outstanding Awards; and (e) the Exercise Price of outstanding Awards.


10.3    Performance Goals. The Committee may adjust the Performance Goals
applicable to any Awards or in calculating the outcomes may provide for
exclusion of the impact of an event or occurrence that the Committee determines
should appropriately be excluded, including to reflect any unusual or
non-recurring events and other extraordinary items, impact of charges for
restructurings, discontinued operations and the cumulative effects of accounting
or tax changes, each as defined by generally accepted accounting principles or
as identified in the Company’s financial statements, notes to the financial
statements, management’s discussion and analysis or other portions of the
Company’s filings with the Securities and Exchange Commission.


10.4    Section 409A of the Code; Incentive Stock Options. Notwithstanding the
foregoing: any adjustments made pursuant to this Article X to (a) Incentive
Stock Options shall be made in accordance with Section 424(h) of the Code unless
the Committee determines otherwise; (b) Awards that are considered “nonqualified
deferred compensation” within the meaning of Section 409A of the Code shall be
made in compliance with the requirements of Section 409A of the Code; and (c)
Awards that are not considered “nonqualified deferred compensation” subject to
Section 409A of the Code shall be made in such a manner as intended to ensure
that after such adjustments, either (i) the Awards continue not to be subject to
Section 409A of the Code or (ii) there does not result in the imposition of any
penalty taxes under Section 409A of the Code in respect of such Awards.


ARTICLE XI


CHANGE IN CONTROL


11.1    Effect of a Change in Control. Upon the occurrence of a Change in
Control, unless otherwise provided in the applicable Agreement: (a) all
then-outstanding Options and SARs shall become fully vested and exercisable, and
all Full-Value Awards (other than performance-based Full-Value Awards) and all
Cash Awards (other than performance-based Cash Awards) shall vest in full, be
free of restrictions, and be deemed to be earned and payable in an amount equal
to the full value of such Award, except in each case to the extent that another
Award meeting the requirements of Section 11.2 (any award meeting the
requirements of Section 11.2, a “Replacement Award”) is provided to the
Participant to replace such Award (any award intended to be replaced by a
Replacement Award, a “Replaced Award”), and (b) any performance-based Full-Value
Award or Cash Award that is not replaced by a Replacement Award shall be vested
and be deemed to be earned and payable in accordance with the applicable Award
agreement.


12









--------------------------------------------------------------------------------






11.2    Replacement Awards. An Award shall meet the conditions of this Section
11.2 (and hence qualify as a Replacement Award) if: (a) it is of the same type
as the Replaced Award; (b) it has a value equal to the value of the Replaced
Award as of the date of the Change in Control, as determined by the Committee in
its sole discretion consistent with Section 10.1; (c) the underlying Replaced
Award was an equity-based award, it relates to publicly traded equity securities
of the Company or the entity surviving the Company following the Change in
Control; (d) it contains terms relating to vesting (including with respect to a
Termination of Service) that are substantially identical to those of the
Replaced Award; and (e) its other terms and conditions are not less favorable to
the Participant than the terms and conditions of the Replaced Award (including
the provisions that would apply in the event of a subsequent Change in Control)
as of the date of the Change in Control. Without limiting the generality of the
foregoing, a Replacement Award may take the form of a continuation of the
applicable Replaced Award if the requirements of the preceding sentence are
satisfied. If a Replacement Award is granted, the Replaced Award shall not vest
upon the Change in Control. The Committee, as constituted immediately before the
Change in Control, shall determine in its sole discretion whether the conditions
of this Section 11.2 are satisfied.


11.3    Termination of Service. Notwithstanding any other provision of this Plan
to the contrary and unless otherwise determined by the Committee and set forth
in the applicable Agreement, upon a Termination of Service of a Participant by
the Company following a Change in Control and under the circumstances as set
forth in the Agreement, all Replacement Awards held by such Participant shall
vest in full, be free of restrictions, with any Awards subject to
performance-based vesting to be calculated as set forth in the individual
Agreement.


11.4    Section 409A of the Code. Notwithstanding any other provision of this
Plan, any Agreement or any Individual Agreement, with respect to any Award that
constitutes “nonqualified deferred compensation” within the meaning of Section
409A of the Code, a Change in Control shall not constitute a settlement or
distribution event with respect to such Award, or an event that otherwise
changes the timing of settlement or distribution of such Award, unless the
Change in Control also constitutes an event described in Section
409A(a)(2)(A)(v) of the Code and the regulations promulgated thereunder. For the
avoidance of doubt, this Section 11.4 shall have no bearing on whether an Award
vests pursuant to the terms of this Plan or the applicable Agreement or
Individual Agreement.


ARTICLE XII


EFFECTIVE DATE, TERMINATION AND AMENDMENT


12.1    Effective Date. This Plan was approved by the Board on April 25, 2019,
subject to and contingent upon approval by the Company’s stockholders. This Plan
will be effective as of the date of such approval by the Company’s stockholders
(the “Effective Date”).


12.2    Duration of Plan. This Plan shall terminate on the tenth anniversary of
the Effective Date (the “Expiration Date”). All Awards outstanding as of the
Expiration Date shall continue to have full force and effect in accordance with
the provisions of this Plan and the documents evidencing such Awards.


12.3    Amendments. The Committee may amend, alter or discontinue this Plan or
an Award, provided that no amendment, alteration or discontinuation shall be
made that would materially impair the rights of the Participant with respect to
a previously granted Award without such Participant’s consent, except to the
extent necessary to comply with applicable law, including Section 409A of the
Code, Applicable Exchange listing standards or accounting rules. In addition, no
amendment shall be made without the approval of the Company’s stockholders to
the extent such approval is required by applicable law or the listing standards
of the Applicable Exchange or as contemplated by Section 6.9.


ARTICLE XIII


MISCELLANEOUS PROVISIONS


13.1    Limitations on Participant Rights. Neither a Participant nor any other
person shall, by reason of participation in this Plan, acquire any right in or
title to any assets, funds or property of the Company or any Subsidiary
whatsoever, including any specific funds, assets or other property that the
Company or any Subsidiary, in


13









--------------------------------------------------------------------------------




its sole discretion, may set aside in anticipation of a liability under this
Plan. A Participant shall have only a contractual right to the Common Stock,
cash or other property, if any, payable under this Plan, unsecured by any assets
of the Company or any Subsidiary, and nothing contained in this Plan shall
constitute a guaranty that the assets of the Company or any Subsidiary shall be
sufficient to pay any benefits to any person. This Plan does not constitute a
contract of employment, and selection as a Participant shall not give such
Participant the right to be retained in the employ of the Company or any
Subsidiary, nor any right or claim to any benefit under this Plan, unless such
right or claim has specifically accrued under the terms of this Plan.


13.2    Clawback Policy. An Award shall be subject to the terms of any clawback
or recoupment policy that the Company may adopt that, by its terms, is
applicable to such Award.


13.3    Taxes.


(a)Withholding. All issuances, payments and distributions under this Plan are
subject to withholding of all applicable taxes, and the Committee may condition
the delivery of any Shares, cash or other property under this Plan on
satisfaction of applicable withholding obligations. The Committee, in its
discretion, and subject to such requirements as the Committee may impose prior
to the occurrence of such withholding, may permit such withholding obligations
to be satisfied through cash payment by the Participant, through the surrender
of Shares that the Participant already owns, or through the surrender of Shares
to which the Participant is otherwise entitled under this Plan; provided,
however, in no event shall the fair market value of the Shares withheld or
surrendered exceed the maximum statutory amount required to be withheld or such
lesser amount as is necessary to avoid liability accounting treatment.
Notwithstanding the foregoing, any Shares withheld or surrendered in excess of
the minimum statutory rate shall not be recycled back into the Share pool
pursuant to Section 5.3 above.


(b)Section 409A of the Code. This Plan and Awards granted hereunder are intended
to comply with the requirements of Section 409A of the Code or an exemption or
exclusion therefrom and, with respect to amounts that are subject to Section
409A of the Code, it is intended that this Plan be administered in all respects
in accordance with Section 409A of the Code. Each payment under any Award shall
be treated as a separate payment for purposes of Section 409A of the Code. In no
event may a Participant, directly or indirectly, designate the calendar year of
any payment to be made under any Award. Notwithstanding any provision of this
Plan or any Agreement to the contrary, if a Participant is a “specified
employee” within the meaning of Section 409A of the Code (as determined in
accordance with the methodology established by the Company), then solely to the
extent necessary in order to avoid the imposition of taxes thereunder, amounts
that constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code that would otherwise be payable during the six
(6)-month period immediately following a Participant’s Separation from Service
shall instead be paid or provided on the first business day following the date
that is six (6) months following the Participant’s Separation from Service or
any earlier date permitted by Section 409A of the Code. If the Participant dies
following the Separation from Service and prior to the payment of any amounts
delayed on account of Section 409A of the Code, such amounts shall be paid to
the personal representative of the Participant’s estate within thirty (30) days
following the date of the Participant’s death. In no event will the Company or
any Subsidiary reimburse a Participant for any taxes imposed or other costs
incurred as a result of Section 409A of the Code.


13.4    Unfunded Plan. No Award issued or made hereunder, to the extent it
requires the payment of cash, shall be required to be funded prior to being due
and payable, and the Company shall not be required to segregate any assets that
may at any time be represented by an Award under this Plan.


13.5    Rules of Construction. Headings are given to the articles and sections
of this Plan for ease of reference. The reference to any statute, regulation or
other provision of law shall be construed to refer to any amendment to or
successor of such provision of law. Whenever the words “include,” “includes” or
“including” are used in this Plan, they shall be deemed to be followed by the
words “but not limited to” and the word “or” shall be understood to mean
“and/or.”


13.6    Governing Law and Interpretation. This Plan and all Awards made and
actions taken thereunder shall be governed by and construed in accordance with
the laws of the State of Delaware, without reference to principles of conflict
of laws.
[End of Plan Document]


14







